Citation Nr: 1718346	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, claimed as due to in-service exposure to ionizing radiation.  

2.  Entitlement to direct service connection for kidney disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1952 to January 1956 in the United States Air Force. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from January 2014 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran requested a videoconference hearing before the Board in the substantive appeal, via his March 2015 VA Form 9, but waived that hearing in a July 2015 Statement in Support of Claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Remand is necessary prior to analyzing the merits of the claims on appeal.

The Veteran is currently diagnosed with sarcoidosis and kidney disease.  He believes that he developed sarcoidosis as a result of radiation exposure while stationed in Yokohama, Japan in 1954.  In this regard, he feels that he was exposed to fallout from atomic bomb testing and detonation conducted in the Marshall Islands in 1954.  He alternatively maintains that his sarcoidosis is due to exposure to environmental toxins while working in military medical facilities during active service.  

In support of his sarcoidosis claim, he has submitted medical and internet literature, which generally addresses potential links between sarcoidosis and exposure to a toxic environment.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected specific to radiation-exposed veterans.  
38 U.S.C.A § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Sarcoidosis is not among the list of diseases potentially entitled to presumptive service connection under 38 C.F.R. 3.309 (d)(2), therefore the Veteran is not entitled to service connection on a presumptive basis.  See 38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).

Under 38 C.F.R. § 3.311, if a "radiogenic disease" is not eligible for service connection on a presumptive basis, and it is contended that the disease is a result of exposure to ionizing radiation in service, the Veteran may be entitled to special development procedures for determining whether the particular disease may be related to ionizing radiation.  Those procedures include obtaining a dose assessment of exposure to radiation in service, and referral to the Under Secretary for Benefits for an advisory opinion on whether the Veteran's radiogenic disease is related to his in-service radiation exposure.  See 38 C.F.R. § 3.311

The Veteran's service personnel records show that his military occupational specialty (MOS) was a medical technician/ medical lab technician.  They also show that he served in Japan from August 1952 to February 1954.

Thus, the sarcoidosis claim turns on the question of whether the Veteran was exposed to claimed radiation and toxins during service.  The RO denied the service connection claim for sarcoidosis on the basis that his service treatment records do not show any treatment, diagnoses, or complaints of sarcoidosis.  However, there is no indication that any development was ever conducted to help substantiate his claim of exposure to radiation and other toxins during service.  

Although sarcoidosis is not listed as a radiogenic disease in 38 C.F.R. § 3.311, paragraph (b)(4) of that section provides that VA shall consider a claim under the provisions of § 3.311 if the claimant has provided competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Here, the Veteran has submitted internet articles, which address a potential link between sarcoidosis and exposure to toxins, apparently to include exposure to radiation. 

Accordingly, remand is needed to determine whether the Veteran was exposed to ionizing radiation during service, and if so whether any such exposure is related to his sarcoidosis.  

Moreover, regardless of whether exposure to ionizing radiation is corroborated, an opinion is needed to address the Veteran's alternative assertion that his current sarcoidosis is related to occupational exposure to environmental toxins while serving as a medical technician in military medical facilities during active service.  

As to the kidney claim, the Veteran asserts that his sarcoidosis caused him to develop kidney stones and ultimately kidney failure.  See February 2014 notice of disagreement; January 2015 Veteran Statement.   The Veteran submitted medical records from Denver Nephrology that show an assessment of endstage kidney disease, secondary to sarcoidosis.  Accordingly, his service connection claim for kidney disease on appeal is inextricably intertwined with the service connection claim for sarcoidosis on appeal.  

Finally, any relevant, outstanding VA and private medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA medical records, if any exist, and ask the Veteran to identify any outstanding private medical treatment for sarcoidosis and kidney disability.  After obtaining any completed and signed medical release authorization forms for each identified private medical providers, request the records and associated them with the claims file.  

2.  Contact the Veteran for any additional information needed to conduct a meaningful search of his claimed exposure (i) to radiation during service in Yokohama, Japan from fallout from the atomic bomb testing conducted in the Marshall Islands, and (ii) to toxic chemicals at the medical facilities he worked in while serving as a medical technician.  . 

3.  Then, request from the appropriate agencies information to determine whether, and to what extent, the Veteran was:

(a)  exposed to fallout ionizing radiation during active service while stationed in Yokohama, Japan from the atomic bomb testing conducted in the Marshall Islands and, if so, obtain any unit records during the time the Veteran's unit was stationed there, and

(b) exposed to occupational toxins in medical facilities while carrying out his MOS duties as a medical technician.

4.  If claimed exposure to ionizing radiation from the atomic bomb testing conducted in the Marshall Islands is conceded, follow the remaining protocol as set forth under 38 C.F.R. §3.311.  

5.  Regardless of whether claimed radiation exposure is verified, provide the Veteran with a VA examination to assist in determining the etiology of his sarcoidosis.  

All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner, and the examiner should review the claims file before rendering his or her medical opinion. 

After examining the Veteran and reviewing his claims file, the examiner is asked to respond to the following:

(a) Provide an opinion as to whether the Veteran's current sarcoidosis had its onset during service or is otherwise related to service.  

In doing so, please address the following:

i.  Indicate whether any sarcoidosis symptoms are shown in service.  Specifically indicate whether the following in-service symptoms are indicative of sarcoidosis:  in-service complaints of a sore throat for six consecutive months, recurrent diagnoses of the common cold, eye pain, and swollen lymph nodes seen on chest x-rays.

ii.  Address the Veteran's contention that his current sarcoidosis is related to exposure to toxins while working at medical facilities during service to conduct his MOS duties as a medical technician.

iii.  If the RO has verified claimed exposure to ionizing radiation during service in Yokohama, Japan from the atomic bomb testing conducted in the Marshall Islands, then please provide a medical opinion as to whether such exposure is the cause of the Veteran's current sarcoidosis.  **Address the internet information/articles submitted by the Veteran in support of his claim.

iv.  If the examiner determines that the Veteran's current sarcoidosis is related to his active service, provide an opinion as to whether his currently diagnosed kidney disease is proximately due to, or aggravated by, the sarcoidosis.  **Reconcile the opinion with the Denver Nephrology records assessing the Veteran's endstage kidney disease as secondary to his sarcoidosis.
		
The examiner must provide an explanation for any conclusions reached.  

6.  Readjudicate the Veteran's service connection claims for sarcoidosis and service connection claim for kidney disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




